Exhibit 10.1

 

PLACEMENT AGENCY AGREEMENT

 

December 17, 2015

 

Roth Capital Partners, LLC

888 San Clemente Drive

Newport Beach, CA  92660

 

Ladies and Gentlemen:

 

Uranium Resources, Inc., a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions stated herein, to issue and sell, through
the Roth Capital Partners, LLC (“Roth Capital”) as placement agent (the
“Placement Agent”), securities of the Company consisting of shares (“Shares” or
“Securities”) of the Company’s common stock (“Common Stock”), par value $0.001
per share, directly to various investors (the “Investors”).  The Placement Agent
may retain sub-agents or selected-dealers in connection with the Offering (as
defined below).

 

The Company and the Placement Agent hereby confirm their agreement as follows:

 

1.                                      Agreement to Act as Placement Agent.  On
the basis of the representations, warranties and agreements of the Company
herein contained, and subject to all the terms and conditions of this Agreement,
the Placement Agent shall serve as the exclusive placement agent in connection
with the issuance and sale by the Company of the Securities from the
Registration Statement (as defined in Section 2 below), with the terms of such
offering (the “Offering”) to be subject to market conditions and negotiations
between the Company, the Placement Agent and the Investors.  The Placement Agent
shall act on a best efforts basis and the Placement Agent shall not guarantee
that it will be able to sell the Securities in the prospective Offering.  As
compensation for services rendered, on the Closing Date (as defined below), the
Company shall pay to the Placement Agent an aggregate amount equal to 7% of the
gross proceeds received by the Company.  The per Share purchase price to the
Investors shall be mutually agreed to between the Company and the Placement
Agent (the “Offering Price”).  The Placement Agent may retain other brokers or
dealers to act as sub-agents on its behalf in connection with the Offering;
provided, however, to the extent that such other brokers or dealers are
retained, the commissions paid to such brokers or dealers shall reduce by equal
amounts from the compensation paid to the Placement Agent.  The term of the
Placement Agent’s exclusive engagement will be thirty (30) days from the date
hereof (the “Exclusive Term”).  The Placement Agent shall be entitled to collect
all fees earned through termination.

 

2.                                      Registration Statement and Final
Prospectus.  The Company has prepared and filed with the Securities and Exchange
Commission (the “Commission”) a registration statement on Form S-3 (File
No. 333-196880) under the Securities Act of 1933 (the “Securities Act”) and the
rules and regulations (the “Rules and Regulations”) of the Commission
thereunder, and such amendments to such registration statement (including post
effective amendments) as may have been required to the date of this Agreement. 
Such registration statement, as amended (including any post effective
amendments), has been declared effective by the Commission.  Such

 

--------------------------------------------------------------------------------


 

registration statement, as amended (including post effective amendments
thereto), the exhibits and any schedules thereto and the documents and
information otherwise deemed to be a part thereof or included therein by the
Securities Act or otherwise pursuant to the Rules and Regulations, is herein
called the “Registration Statement.”  If the Company has filed or files an
abbreviated registration statement pursuant to Rule 462(b) under the Securities
Act (the “Rule 462 Registration Statement”), then any reference herein to the
term Registration Statement shall include such Rule 462 Registration Statement. 
The Company will file with the Commission pursuant to Rule 424 under the
Securities Act a prospectus supplement relating to the Securities to the form of
prospectus included in the Registration Statement.  Such prospectus in the form
in which it appears in the Registration Statement is hereinafter called the
“Base Prospectus,” and the final prospectus supplement as filed, along with the
Base Prospectus, is hereinafter called the “Final Prospectus.”

 

For purposes of this Agreement, all references to the Registration Statement,
the Rule 462 Registration Statement, the Base Prospectus, the Final Prospectus,
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to its Interactive Data
Electronic Applications system.  All references in this Agreement to amendments
or supplements to the Registration Statement, the Rule 462 Registration
Statement, the Base Prospectus, or the Final Prospectus shall be deemed to mean
and include the subsequent filing of any document under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), that is deemed to be incorporated
therein by reference therein or otherwise deemed by the Rules and Regulations to
be a part thereof.

 

3.                                      Representations and Warranties Regarding
the Offering.

 

(a)                                 The Company represents and warrants to, and
agrees with, the Placement Agent, as of the date hereof and as of the Closing
Date, except as otherwise indicated, as follows:

 

(i)                                     At each time of effectiveness, at the
date hereof and at the Closing Date, the Registration Statement and any
post-effective amendment thereto, complied or will comply in all material
respects with the requirements of the Securities Act and the Rules and
Regulations and did not and will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading.  The Time of Sale Disclosure
Package (as defined below) as of the date hereof and at the Closing Date, and
the Final Prospectus, as amended or supplemented, at the time of filing pursuant
to Rule 424(b) under the Securities Act and at the Closing Date, did not and
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  The representations and warranties set forth in the two immediately
preceding sentences shall not apply to statements in or omissions from the
Registration Statement or any post-effective amendment thereto or the Final
Prospectus in reliance upon, and in conformity with, written information
furnished to the Company by the Placement Agent specifically for use in the
preparation thereof.  The Registration Statement contains all exhibits and
schedules required to be filed by the Securities Act or the Rules and
Regulations.  No order preventing or suspending the effectiveness or use of the
Registration Statement or the Final Prospectus is in effect and no proceedings
for

 

2

--------------------------------------------------------------------------------


 

such purpose have been instituted or are pending, or, to the Knowledge of the
Company, are contemplated or threatened by the Commission.  The term “Knowledge”
as used in this Agreement shall mean actual knowledge of the Company’s officers
after due and reasonable inquiry.

 

(ii)                                  The documents incorporated by reference in
the Registration Statement, the Time of Sale Disclosure Package and the Final
Prospectus, when they became effective or were filed with the Commission, as the
case may be, conformed in all material respects to the requirements of the
Securities Act or the Exchange Act, as applicable, were filed on a timely basis
with the Commission and none of such documents, when they were filed (or, if
amendments to such documents were filed, when such amendments were filed),
contained an untrue statement of a material fact or omitted to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.  Any further documents so filed and
incorporated by reference in the Registration Statement, the Time of Sale
Disclosure Package or the Final Prospectus, when such documents are filed with
the Commission, will conform in all material respects to the requirements of the
Exchange Act, and will not contain an untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  As used
in this paragraph and elsewhere in this Agreement, “Time of Sale Disclosure
Package” means the Base Prospectus, the Final Prospectus most recently filed
with the Commission before the time of this Agreement, any subscription
agreement between the Company and the Investors, and any issuer free writing
prospectus as defined in Rule 433 of the Act (each, an “Issuer Free Writing
Prospectus”), if any, that the parties hereto shall hereafter expressly agree in
writing to treat as part of the Disclosure Package.

 

(iii)                               The financial statements of the Company,
together with the related notes, included or incorporated by reference in the
Registration Statement, the Time of Sale Disclosure Package and the Final
Prospectus comply in all material respects with the requirements of the
Securities Act and the Exchange Act and fairly present the financial condition
of the Company as of the dates indicated and the results of operations and
changes in cash flows for the periods therein specified in conformity with
generally accepted accounting principles consistently applied throughout the
periods involved; and the supporting schedules included in the Registration
Statement present fairly the information required to be stated therein.  No
other financial statements or schedules are required to be included in the
Registration Statement, the Time of Sale Disclosure Package or the Final
Prospectus.  To the Company’s Knowledge, Hein & Associates LLP is an independent
public accounting firms with respect to the Company within the meaning of the
Securities Act and the Rules and Regulations and the Public Company Accounting
Oversight Board. The interactive data in eXtensible Business Reporting Language
included or incorporated by reference in the Registration Statement, the Time of
Sale Disclosure Package and the Final Prospectus fairly presents the information
called for in all material respects and has been prepared in accordance with the
Commission’s rules and guidelines applicable thereto.

 

3

--------------------------------------------------------------------------------


 

(iv)                              The Company had a reasonable basis for, and
made in good faith, each “forward-looking statement” (within the meaning of
Section 27A of the Act or Section 21E of the Exchange Act) contained or
incorporated by reference in the Registration Statement, the Time of Sale
Disclosure Package or the Final Prospectus.

 

(v)                                 All statistical or market-related data
included or incorporated by reference in the Registration Statement, the Time of
Sale Disclosure Package or the Final Prospectus are based on or derived from
sources that the Company reasonably believes to be reliable and accurate, and
the Company has obtained the written consent to the use of such data from such
sources, to the extent required.

 

(vi)                              There is no action pending to delist the
Common Stock from NASDAQ Capital Markets (“NASDAQ”), nor has the Company
received any notification that NASDAQ Capital Markets is currently contemplating
terminating such listing, other than as described on Schedule 3(a)(vi).  No
consent, approval, authorization or order of, or filing, notification or
registration with, NASDAQ is required for the listing and trading of the Common
Stock on NASDAQ, except for an  Listing of Additional Shares Notification Form. 
When issued, the Shares will be listed on NASDAQ Capital Markets.  No further
approval of the Company’s stockholders is required pursuant to NASDAQ Listing
Rule 5635 in connection with the consummation of the Offering or the issuance of
the Shares.  The Company is in compliance with all applicable corporate
governance requirements set forth in the NASDAQ Marketplace Rules.

 

(vii)                                 The Securities have been or will be
qualified for sale under the securities laws of such jurisdictions (United
States and foreign) as the Placement Agent determines, or are or will be exempt
from the qualification and broker-dealer requirements of such jurisdictions.

 

(viii)                              The Company has not taken, directly or
indirectly, any action that is designed to or that has constituted or that would
reasonably be expected to cause or result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
the Securities.

 

(ix)                              The Company is not an “ineligible issuer,” as
defined in Rule 405 of the Securities Act.  Subject to Section 6(d) below, the
Company represents and warrants that it has not prepared or had prepared on its
behalf or used or referred to any Issuer Free Writing Prospectus in connection
with the Offering.  Subject to Section 6(d) below, the Company has not
distributed and the Company will not distribute, prior to the completion of the
distribution of the Securities, any offering material in connection with the
Offering other than subscription agreements between the Company and the
Investors and the Base Prospectus, the Final Prospectus, the Registration
Statement, and copies of the documents, if any, incorporated by reference
therein.

 

(x)                                 The Company is not and, after giving effect
to the offering and sale of the Securities, will not be an “investment company,”
as such term is defined in the Investment Company Act of 1940, as amended.

 

4

--------------------------------------------------------------------------------


 

(xi)                              No holder of any security of the Company has
any right, which has not been waived, to have any security owned by such holder
included in the Registration Statement or to demand registration of any security
owned by such holder for a period of 180 days after the date of this Agreement,
except as disclosed in Schedule 3(a)(xi).

 

(b)                                 Any certificate signed by any officer of the
Company and delivered to the Placement Agent or to the Placement Agent’s counsel
shall be deemed a representation and warranty by the Company to the Placement
Agent as to the matters covered thereby.

 

4.                                      Representations and Warranties Regarding
the Company.

 

(a)                                 The Company represents and warrants to and
agrees with, the Placement Agent, except as set forth in the Registration
Statement, the Time of Sale Disclosure Package and the Final Prospectus, as
follows:

 

(i)                                     The Company and each of its subsidiaries
has been duly organized and is validly existing as a corporation or other entity
in good standing under the laws of its jurisdiction of incorporation or
organization. The Company and each of its subsidiaries has the corporate power
and authority to own its properties and conduct its business as currently being
carried on and as described in the Registration Statement, the Time of Sale
Disclosure Package and the Final Prospectus, and is duly qualified to do
business as a foreign corporation in good standing in each jurisdiction in which
it owns or leases real property or in which the conduct of its business makes
such qualification necessary and in which the failure to so qualify would have
or is reasonably likely to result in a material adverse effect upon the
business, properties, operations, condition (financial or otherwise) or results
of operations of the Company and its subsidiaries, taken as a whole, or in its
ability to perform its obligations under this Agreement (“Material Adverse
Effect”); provided that none of the following alone shall be deemed, in and of
itself, to constitute a Material Adverse Effect: (x) a change in the market
price or trading volume of the Company’s common stock or (y) changes in general
economic conditions or changes affecting the industry in which the Company
operates generally (as opposed to Company-specific changes) so long as such
changes do not have a materially disproportionate effect on the Company.

 

(ii)                                  The Company has the power and authority to
enter into this Agreement.  This Agreement has been duly authorized, executed
and delivered by the Company, and constitutes a valid, legal and binding
obligation of the Company, enforceable in accordance with its terms, except as
rights to indemnity hereunder may be limited by federal or state securities laws
and except as such enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting the rights of creditors generally and
subject to general principles of equity.

 

(iii)                               The execution, delivery and performance of
this Agreement and the consummation of the transactions herein contemplated will
not (A) result in a breach or violation of any of the terms and provisions of,
or constitute a default under, any law, rule or regulation to which the Company
or any subsidiary is subject, or by which any property or asset of the Company
or any subsidiary is bound or affected, (B) conflict with, result in any
violation or breach of, or constitute a default (or an event that with

 

5

--------------------------------------------------------------------------------


 

notice or lapse of time or both would become a default) under, or give to others
any right of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, lease, credit
facility, debt, note, bond, mortgage, indenture or other instrument (the
“Contracts”) or obligation or other understanding to which the Company or any
subsidiary is a party of by which any property or asset of the Company or any
subsidiary is bound or affected, or (C) result in a breach or violation of any
of the terms and provisions of, or constitute a default under, the Company’s
charter or bylaws, except in the case of each of clauses (i) and (ii), such as
would not have or reasonably be expected to result in a Material Adverse Effect.

 

(iv)                              All consents, approvals, orders,
authorizations and filings required on the part of the Company and its
subsidiaries in connection with the execution, delivery or performance of this
Agreement have been obtained or made, other than such consents, approvals,
orders and authorizations the failure of which to make or obtain is not
reasonably likely to result in a Material Adverse Effect.

 

(v)                                 All of the issued and outstanding shares of
capital stock of the Company are duly authorized and validly issued, fully paid
and nonassessable, and have been issued in compliance with all applicable
securities laws, and conform to the description thereof in the Registration
Statement, the Time of Sale Disclosure Package and the Final Prospectus.  None
of the outstanding shares of Common Stock was issued in violation of any
preemptive rights, rights of first refusal or other similar rights to subscribe
for or purchase securities of the Company. All of the Company’s options,
warrants and other rights to purchase or exchange any securities for shares of
the Company’s capital stock have been duly authorized and validly issued and
were issued in compliance with US federal and state securities laws.  Except for
the issuances of options, restricted stock units or restricted stock in the
ordinary course of business and pursuant to shareholder approved plans, since
the respective dates as of which information is provided in the Registration
Statement, the Time of Sale Disclosure Package or the Final Prospectus or
otherwise as disclosed therein, the Company has not entered into or granted any
convertible or exchangeable securities, options, warrants, agreements, contracts
or other rights in existence to purchase or acquire from the Company any shares
of the capital stock of the Company.  All corporate action required to be taken
for the authorization, issuance and sale of the Securities has been duly and
validly taken.  The Securities, when issued, will be duly authorized and validly
issued, and the Shares, when issued, will be fully paid and nonassessable,
issued in compliance with all applicable securities laws, and will be free of
statutory and contractual preemptive rights, registration rights, resale rights,
rights of first refusal and similar rights.

 

(vi)                              Except as described in the Registration
Statement, the Time of Sale Disclosure Package and the Final Prospectus, the
Company does not own, directly or indirectly, any capital stock or other
ownership interest in any partnership, corporation, business trust, limited
liability company, limited liability partnership, joint stock company, trust,
unincorporated association, joint venture or other entity.

 

(vii)                           Except for matters that would not, individually
or in the aggregate,

 

6

--------------------------------------------------------------------------------


 

have or reasonably be expected to result in a Material Adverse Effect, (a) each
of the Company and its subsidiaries has filed all foreign, federal, state and
local returns (as hereinafter defined) required to be filed with taxing
authorities prior to the date hereof or has duly obtained extensions of time for
the filing thereof, (b) each of the Company and its subsidiaries has paid all
taxes (as hereinafter defined) shown as due on such returns that were filed and
has paid all taxes imposed on or assessed against the Company or such respective
subsidiary, and (c) the provisions for taxes payable, if any, shown on the
financial statements filed with or as part of the Registration Statement are
sufficient for all accrued and unpaid taxes, whether or not disputed, and for
all periods to and including the dates of such consolidated financial
statements.  Except as disclosed in writing to the Placement Agent, (i) no
issues have been raised (and are currently pending) by any taxing authority in
connection with any of the returns or taxes asserted as due from the Company or
its subsidiaries, and (ii) no waivers of statutes of limitation with respect to
the returns or collection of taxes have been given by or requested from the
Company or its subsidiaries.  The term “taxes” mean all federal, state, local,
foreign, and other net income, gross income, gross receipts, sales, use, ad
valorem, transfer, franchise, profits, license, lease, service, service use,
withholding, payroll, employment, excise, severance, stamp, occupation, premium,
property, windfall profits, customs, duties or other taxes, fees, assessments,
or charges of any kind whatever, together with any interest and any penalties,
additions to tax, or additional amounts with respect thereto.  The term
“returns” means all returns, declarations, reports, statements, and other
documents required to be filed in respect to taxes.

 

(viii)                        Since the respective dates as of which information
is given in the Registration Statement, the Time of Sale Disclosure Package or
the Final Prospectus or otherwise disclosure therein, (a) neither the Company
nor any of its subsidiaries has incurred any material liabilities or
obligations, direct or contingent, or entered into any material transactions
other than in the ordinary course of business, (b) the Company has not declared
or paid any dividends or made any distribution of any kind with respect to its
capital stock; (c) there has not been any change in the capital stock of the
Company or any of its subsidiaries (other than a change in the number of
outstanding shares of Common Stock due to the issuance of shares upon the
exercise of outstanding options or warrants or the issuance of restricted stock
awards or restricted stock units under the Company’s existing stock awards plan,
or any new grants thereof in the ordinary course of business), (d) there has not
been any material change in the Company’s long-term or short-term debt, and
(e) there has not been the occurrence of any Material Adverse Effect.

 

(ix)                              There is not pending or, to the Knowledge of
the Company, threatened, any action, suit or proceeding to which the Company or
any of its subsidiaries is a party or of which any property or assets of the
Company is the subject before or by any court or governmental agency, authority
or body, or any arbitrator or mediator, which is reasonably likely to result in
a Material Adverse Effect.

 

(x)                                 The Company and each of its subsidiaries
possess all licenses, certificates, authorizations and permits issued by, and
have made all declarations and filings with, the appropriate local, state,
federal or foreign regulatory agencies or bodies which are necessary or
desirable for the ownership of their respective properties or the

 

7

--------------------------------------------------------------------------------


 

conduct of their respective businesses as described in the Registration
Statement, the Time of Sale Disclosure Package and the Final Prospectus
(collectively, the “Permits”) except where any failures to possess or make the
same, singly or in the aggregate, would not have a Material Adverse Effect.  The
Company and its subsidiaries are in compliance with all such Permits; all such
Permits are valid and in full force and effect, except where the validity or
failure to be in full force and effect would not, singly or in the aggregate,
have a Material Adverse Effect.  All such Permits are free and clear of any
restriction or condition that are in addition to, or materially different from
those normally applicable to similar licenses, certificates, authorizations and
permits. Neither the Company nor any subsidiary has not received notification of
any revocation or modification (or proceedings related thereto) of any such
Permit and the Company has no reason to believe that any such Permit will not be
renewed.

 

(xi)                              The Company and its subsidiaries have good and
valid title to all property (whether real or personal) described in the
Registration Statement, the Time of Sale Disclosure Package and the Final
Prospectus as being owned by them that are material to the business of the
Company, in each case free and clear of all liens, claims, security interests,
other encumbrances or defects, except those that are not reasonably likely to
result in a Material Adverse Effect.  The property held under lease by the
Company and its subsidiaries is held by them under valid, subsisting and
enforceable leases with only such exceptions with respect to any particular
lease as do not interfere in any material respect with the conduct of the
business of the Company or its subsidiaries or which would not reasonably be
expected to have a Material Adverse Effect.

 

(xii)                           The Company and each of its subsidiaries owns or
possesses or has valid right to use all patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses, inventions, trade secrets and similar
rights (“Intellectual Property”) necessary for the conduct of the business of
the Company and its subsidiaries as currently carried on and as described in the
Registration Statement, the Time of Sale Disclosure Package and the Final
Prospectus.  To the Knowledge of the Company, no action or use by the Company or
any of its subsidiaries will involve or give rise to any infringement of, or
license or similar fees for, any Intellectual Property of others, except where
such action, use, license or fee is not reasonably likely to result in a
Material Adverse Effect.  Neither the Company nor any of its subsidiaries has
received any notice alleging any such infringement or fee.

 

(xiii)                        The Company and each of its subsidiaries has
complied with, is not in violation of, and has not received any notice of
violation relating to any law, rule or regulation relating to the conduct of its
business, or the ownership or operation of its property and assets, including,
without limitation, (A) the Currency and Foreign Transactions Reporting Act of
1970, as amended, or any money laundering laws, rules or regulations, (B) any
laws, rules or regulations related to health, safety or the environment,
including those relating to the regulation of hazardous substances, (C) the
Sarbanes-Oxley Act and the rules and regulations of the Commission thereunder,
(D) the Foreign Corrupt Practices Act of 1977 and the rules and regulations
thereunder, and (E) the Employment Retirement Income Security Act of 1974 and
the rules and regulations

 

8

--------------------------------------------------------------------------------


 

thereunder, in each case except where the failure to be in compliance is not
reasonably likely to result in a Material Adverse Effect.

 

(xiv)                       Neither the Company nor any of its subsidiaries nor,
to the Knowledge of the Company, any director, officer, employee,
representative, agent or affiliate of the Company or any of its subsidiaries is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the Offering of the Securities
contemplated hereby, or lend, contribute or otherwise make available such
proceeds to any person or entity, for the purpose of financing the activities of
any person currently subject to any U.S. sanctions administered by OFAC.

 

(xv)                          The Company and each of its subsidiaries carries,
or is covered by, insurance in such amounts and covering such risks as is
adequate for the conduct of its business and the value of its properties and as
is customary for companies engaged in similar businesses in similar industries.

 

(xvi)                       No labor dispute with the employees of the Company
or any of its subsidiaries exists or, to the Knowledge of the Company, is
imminent that is reasonably likely to result in a Material Adverse Effect.

 

(xvii)                    Neither the Company nor any of its subsidiaries is in
violation, breach or default under its certificate of incorporation, bylaws or
other equivalent organizational or governing documents, except where the
violation is not reasonably likely to result in a Material Adverse Effect.

 

(xviii)                 Neither the Company, its subsidiaries nor, to its
Knowledge, any other party is in violation, breach or default of any Contract
that is reasonably likely to result in a Material Adverse Effect.

 

(xix)                       No supplier, customer, distributor or sales agent of
the Company has notified the Company that it intends to discontinue or decrease
the rate of business done with the Company, except where such decrease is not
reasonably likely to result in a Material Adverse Effect.

 

(xx)                          There are no claims, payments, issuances,
arrangements or understandings for services in the nature of a finder’s,
consulting or origination fee with respect to the introduction of the Company to
the Placement Agent or the sale of the Securities hereunder or any other
arrangements, agreements, understandings, payments or issuances with respect to
the Company that may affect the Placement Agent’s compensation, as determined by
FINRA.

 

(xxi)                       Except as disclosed to the Placement Agent in
writing, the Company has not made any direct or indirect payments (in cash,
securities or otherwise) to (i) any person, as a finder’s fee, investing fee or
otherwise, in consideration of such person raising capital for the Company or
introducing to the Company persons who provided capital to the Company, (ii) any
FINRA member, or (iii) any person or entity that has any direct or indirect
affiliation or association with any FINRA member within

 

9

--------------------------------------------------------------------------------


 

the 12-month period prior to the date on which the Registration Statement was
filed with the Commission (“Filing Date”) or thereafter.

 

(xxii)                    To the Company’s Knowledge, no (i) officer or director
of the Company or its subsidiaries, (ii) owner of 5% or more of the Company’s
unregistered securities or that of its subsidiaries or (iii) owner of any amount
of the Company’s unregistered securities acquired within the 180-day period
prior to the Filing Date, has any direct or indirect affiliation or association
with any FINRA member.  The Company will advise the Placement Agent and its
counsel if it becomes aware that any officer, director or stockholder of the
Company or its subsidiaries is or becomes an affiliate or associated person of a
FINRA member participating in the Offering.

 

(xxiii)                 Other than the Placement Agent, no person has the right
to act as a placement agent, underwriter or as a financial advisor in connection
with the sale of the Securities contemplated hereby.

 

(xxiv)                The Company and its subsidiaries are in compliance with
all foreign, federal, state and local statutes, rules, laws (including the
common law), regulations, codes, ordinances, orders, judgments, decrees and
Permits relating to the use, treatment, storage and disposal of hazardous or
toxic substances, materials or wastes and the protection of health and safety or
the environment, including, without limitation, natural resources, which are
applicable to their properties, assets, businesses and operations
(“Environmental Laws”), except where the failure to comply would not, singularly
or in the aggregate, have a Material Adverse Effect.  There has been no use,
storage, generation, transportation, handling, treatment, disposal, discharge,
emission, or other release of any kind of hazardous or toxic substances,
materials or wastes by, due to, or caused by the Company or any of its
subsidiaries (or, to the Company’s knowledge, any other entity for whose acts or
omissions the Company or any of its subsidiaries is or may otherwise be liable)
under, upon, at or from any of the property now or previously owned, leased, or
operated by the Company or any of its subsidiaries, or under, upon, at or from
any other property, in violation of, or which would give rise to any liability
under, any Environmental Law, except for any violation or liability which would
not have, singularly or in the aggregate with all such violations and
liabilities, a Material Adverse Effect; and there has been no disposal,
discharge, emission or other release of any kind onto, under, at or from such
property or into the environment of any hazardous or toxic substances, materials
or wastes with respect to which the Company has knowledge, except for any such
disposal, discharge, emission, or other release of any kind which would not
have, singularly or in the aggregate with all such disposals, discharges,
emissions and other releases, a Material Adverse Effect.  In the ordinary course
of business, the Company and its subsidiaries conduct periodic reviews of the
effect of Environmental Laws on their business and assets, as part of which they
identify and evaluate associated costs and liabilities (including, without
limitation, any capital or operating expenditures required for clean-up, closure
of properties or compliance with Environmental Laws and Governmental Permits
issued thereunder, any related constraints on operating activities and any
potential liabilities to third parties).  On the basis of such reviews, the
Company and its subsidiaries have reasonably concluded that such associated
costs and liabilities would not have, singularly or in the aggregate, a

 

10

--------------------------------------------------------------------------------


 

Material Adverse Effect.

 

(xxv)                   The Company and the subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the respective businesses in which the
Company and its subsidiaries are engaged, including, but not limited to,
directors and officers insurance coverage. Neither the Company nor any
subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.

 

(xxvi)                The Company and its subsidiaries each maintains a system
of internal accounting and other controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  Since the end of the Company’s most recent audited fiscal year,
there has been (A) no material weakness in the Company’s internal control over
financial reporting (whether or not remediated) and (B) no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.

 

(xxvii)             There are no transactions, arrangements or other
relationships between and/or among the Company, any of its affiliates (as such
term is defined in Rule 405 of the Securities Act) and any unconsolidated
entity, including, but not limited to, any structured finance, special purpose
or limited purpose entity that could reasonably be expected to materially affect
the Company’s or any of its subsidiaries’ liquidity or the availability of or
requirements for their capital resources required to be described in the
Registration Statement, Time of Sale Disclosure Package and the Final Prospectus
or a document incorporated by reference therein which have not been described as
required.

 

(xxviii)          There are no outstanding loans, advances (except normal
advances for business expenses in the ordinary course of business) or guarantees
or indebtedness by the Company or any of its subsidiaries to or for the benefit
of any of the officers or directors of the Company, any of its subsidiaries or
any of their respective family members.

 

(xxix)                The operations of the Company and its subsidiaries are and
have been conducted at all times in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any of its subsidiaries with respect to the Money Laundering Laws is
pending, or to the best knowledge of the Company, threatened.

 

(xxx)                   The conditions to the use of Form S-3 in connection with
the sale

 

11

--------------------------------------------------------------------------------


 

of the Securities as contemplated hereby have been satisfied.

 

5.                                      Closing and Settlement.  Subject to the
terms and conditions hereof, payment of the purchase price for, and delivery of,
the Securities shall be made at a closing (each a “Closing” and the date on
which each Closing occurs, a “Closing Date”) at the offices of the Roth Capital
Partners, LLC (or at such other place as shall be agreed upon by the Placement
Agent and the Company), the Closing to take place at 10:00 am, New York City
time, on December 18, 2015 (unless another time shall be agreed to by and among
the Placement Agent and the Company).  Payment of the purchase price at each
Closing shall be made by the Investors directly to the Company by Federal Funds
wire transfer, against delivery of such Shares (through the DWAC facilities of
the Depository Trust Company) and such Securities shall be registered in such
name or names and shall be in such denominations, as the Placement Agent may
request and as set forth in the applicable subscription agreement executed by
each Investor.

 

6.                                      Covenants.  The Company covenants and
agrees with the Placement Agent as follows:

 

(a)                                 During the period beginning on the date
hereof and ending on the later of the Closing Date or such date as determined by
the Placement Agent, the Final Prospectus is no longer required by law to be
delivered in connection with sales by an underwriter or dealer (the “Prospectus
Delivery Period”), prior to amending or supplementing the Registration
Statement, including any Rule 462 Registration Statement, the Time of Sale
Disclosure Package or the Final Prospectus, the Company shall furnish to the
Placement Agent for review and comment a copy of each such proposed amendment or
supplement, and the Company shall not file any such proposed amendment or
supplement to which the Placement Agent reasonably objects.

 

(b)                                 From the date of this Agreement until the
end of the Prospectus Delivery Period, the Company shall promptly advise the
Placement Agent and the Investors in writing (A) of the receipt of any comments
of, or requests for additional or supplemental information from, the Commission,
(B) of the time and date of any filing of any post-effective amendment to the
Registration Statement or any amendment or supplement to the Time of Sale
Disclosure Package or the Final Prospectus, (C) of the time and date that any
post-effective amendment to the Registration Statement becomes effective and
(D) of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or of any order preventing or
suspending its use or the use of the Time of Sale Disclosure Package, or of any
proceedings to remove, suspend or terminate from listing or quotation the Common
Stock from any securities exchange upon which it is listed for trading or
included or designated for quotation, or of the threatening or initiation of any
proceedings for any of such purposes.  If the Commission shall enter any such
stop order at any time during the Prospectus Delivery Period, the Company will
use its reasonable efforts to obtain the lifting of such order at the earliest
possible moment.  Additionally, the Company agrees that it shall comply with the
provisions of Rules 424(b), 430A and 430B, as applicable, under the Securities
Act and will use its reasonable efforts to confirm that any filings made by the
Company under Rule 424(b) or Rule 433 were received in a timely manner by the
Commission (without reliance on Rule 424(b)(8) or Rule 164(b) of the Securities
Act).

 

12

--------------------------------------------------------------------------------

 


 

(c)                                  During the Prospectus Delivery Period, the
Company will comply with all requirements imposed upon it by the Securities Act,
as now and hereafter amended, and by the Rules and Regulations, as from time to
time in force, and by the Exchange Act, as now and hereafter amended, so far as
necessary to permit the continuance of sales of or dealings in the Securities as
contemplated by the provisions hereof, the Registration Statement, the Time of
Sale Disclosure Package and the Final Prospectus.  If during such period any
event occurs the result of which the Final Prospectus would include an untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances then existing, not
misleading, or if during such period it is necessary or appropriate in the
opinion of the Company or its counsel or the Placement Agent or its counsel to
amend the Registration Statement or supplement the Final Prospectus to comply
with the Securities Act, the Company will promptly notify the Placement Agent
and the Investors and will amend the Registration Statement or supplement the
Final Prospectus so as to correct such statement or omission or effect such
compliance.

 

(d)                                 The Company covenants that it will not,
unless it obtains the prior written consent of the Placement Agent, make any
offer relating to the Securities that would constitute an Issuer Free Writing
Prospectus or that would otherwise constitute a “free writing prospectus” (as
defined in Rule 405 of the Act) required to be filed by the Company with the
Commission or retained by the Company under Rule 433 of the Act.  In the event
that the Placement Agent expressly consents in writing to any such free writing
prospectus (a “Permitted Free Writing Prospectus”), the Company covenants that
it shall (i) treat each Permitted Free Writing Prospectus as an Issuer Free
Writing Prospectus, and (ii) comply with the requirements of Rule 164 and 433 of
the Act applicable to such Permitted Free Writing Prospectus, including in
respect of timely filing with the Commission, legending and record keeping.

 

(e)                                  The Company will furnish to the Placement
Agent, the Investors and counsel for the Placement Agent and Investors copies of
the Registration Statement, the Final Prospectus and all amendments and
supplements to such documents, in each case as soon as available and in such
quantities as the Placement Agent may from time to time reasonably request.

 

(f)                                   The Company will make generally available
to its security holders as soon as practicable, but in any event not later than
15 months after the end of the Company’s current fiscal quarter, an earnings
statement (which need not be audited) covering a 12-month period that shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158 of
the Rules and Regulations.

 

(g)                                  The Company will not take, directly or
indirectly, during the Prospectus Delivery Period, any action designed to or
which might reasonably be expected to cause or result in, or that has
constituted, the stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of the Securities.

 

(h)                                 The Company, whether or not the transactions
contemplated hereunder are consummated or this Agreement is terminated, will pay
or cause to be paid  (A) all expenses (including transfer taxes allocated to the
respective transferees) incurred in connection with the delivery of the
Securities, (B) all expenses and fees (including, without limitation, fees and

 

13

--------------------------------------------------------------------------------


 

expenses of the Company’s counsel) in connection with the preparation, printing,
filing, delivery, and shipping of the Registration Statement (including the
financial statements therein and all amendments, schedules, and exhibits
thereto), the Securities, the Time of Sale Disclosure Package, the Final
Prospectus, any Issuer Free Writing Prospectus and any amendment thereof or
supplement thereto, (C) all reasonable filing fees and reasonable fees and
disbursements of the Placement Agent’s counsel incurred in connection with the
qualification of the Securities for offering and sale by the Placement Agent or
by dealers under the securities or blue sky laws of the states and other
jurisdictions that the Placement Agent shall designate, (D) the fees and
expenses of any transfer agent or registrar, (E) listing fees, if any,(F) all
other costs and expenses incident to the performance of its obligations
hereunder that are not otherwise specifically provided for herein and (G) the
fees of Sichenzia Ross Friedman Ference LLP, as counsel for an Investor, in the
non-accountable amount of $15,000.

 

(i)                                     The Company will not issue or sell any
Common Stock or other equity or equity-linked securities (other than under
existing stock option plans or pursuant to existing obligations) during the
Exclusive Term at less than the Offering Price or equivalent.

 

7.                                      Conditions to the Obligations of
Placement Agent.  The obligations of the Placement Agent hereunder are subject
to the accuracy, as of the date hereof and at the applicable Closing Date (as if
made at the Closing Date), of and compliance with all representations,
warranties and agreements of the Company contained herein, the performance by
the Company of its obligations hereunder and the following additional
conditions:

 

(a)                                 If filing of the Final Prospectus, or any
amendment or supplement thereto, is required under the Securities Act or the
Rules and Regulations, the Company shall have filed the Final Prospectus (or
such amendment or supplement) with the Commission in the manner and within the
time period so required (without reliance on Rule 424(b)(8) or Rule 164(b) under
the Securities Act); the Registration Statement shall remain effective; no stop
order suspending the effectiveness of the Registration Statement or any part
thereof, any Rule 462 Registration Statement, or any amendment thereof, nor
suspending or preventing the use of the Time of Sale Disclosure Package or the
Final Prospectus shall have been issued; no proceedings for the issuance of such
an order shall have been initiated or threatened; any request of the Commission
for additional information (to be included in the Registration Statement, the
Time of Sale Disclosure Package, the Final Prospectus, or otherwise) shall have
been complied with to the Placement Agent’s satisfaction.

 

(b)                                 The Placement Agent shall not have
reasonably determined and advised the Company that the Registration Statement,
the Time of Sale Disclosure Package or the Final Prospectus, or any amendment
thereof or supplement thereto, contains an untrue statement of fact which, in
the Placement Agent’s reasonable opinion, is material, or omits to state a fact
which, in the Placement Agent’s reasonable opinion, is material and is required
to be stated therein or necessary to make the statements therein not misleading.

 

(c)                                  On the applicable Closing Date, there shall
have been furnished to the Placement Agent the opinion and negative assurance
letters of counsel for the Company, dated the applicable Closing Date and
addressed to the Placement Agent, in form and substance

 

14

--------------------------------------------------------------------------------


 

reasonably satisfactory to the Placement Agent and in form substantially to the
forms previously circulated to the Placement Agent.

 

(d)                                 The Placement Agent shall have received a
letter from Hein & Associates LLP, on the applicable Closing Date addressed to
the Placement Agent, confirming that they are independent public accountants
within the meaning of the Securities Act and are in compliance with the
applicable requirements relating to the qualifications of accountants under
Rule 2-01 of Regulation S-X of the Commission, and confirming, as of the date of
each such letter (or, with respect to matters involving changes or developments
since the respective dates as of which specified financial information is given
in the Time of Sale Disclosure Package, as of a date not more than five days
prior to the date of such letter), the conclusions and findings of said firms
with respect to the financial information, including any financial information
contained in Exchange Act Reports filed by the Company, and other matters
required by the Placement Agent.

 

(e)                                  On the applicable Closing Date, there shall
have been furnished to the Placement Agent a certificate, dated the applicable
Closing Date and addressed to the Placement Agent, signed by the chief executive
officer and the chief financial officer of the Company, in their capacity as
officers of the Company, to the effect that:

 

(i)                                     The representations and warranties of
the Company in this Agreement are true and correct, in all material respects, as
if made at and as of the applicable Closing Date, and the Company has complied
with all the agreements and satisfied all the conditions on its part to be
performed or satisfied at or prior to the applicable Closing Date;

 

(ii)                                  No stop order or other order
(A) suspending the effectiveness of the Registration Statement or any part
thereof or any amendment thereof, (B) suspending the qualification of the
Securities for offering or sale, or (C) suspending or preventing the use of the
Time of Sale Disclosure Package or the Final Prospectus has been issued, and no
proceeding for that purpose has been instituted or, to their Knowledge, is
contemplated by the Commission or any state or regulatory body; and

 

(iii)                               There has been no occurrence of any event
resulting or reasonably likely to result in a Material Adverse Effect during the
period from and after the date of this Agreement and prior to the applicable
Closing Date.

 

(f)                                   The Common Stock shall be registered under
the Exchange Act and shall be listed on NASDAQ Capital Markets, and the Company
shall not have taken any action designed to terminate, or likely to have the
effect of terminating, the registration of the Common Stock under the Exchange
Act or delisting or suspending from trading the Common Stock from NASDAQ Capital
Markets, nor shall the Company have received any information suggesting that the
Commission is contemplating terminating such registration or listing, other than
as disclosed on Schedule 7(f).

 

15

--------------------------------------------------------------------------------


 

(g)                                  The Company shall have furnished to the
Placement Agent and counsel for the Placement Agent such additional documents,
certificates and evidence as the Placement Agent or counsel for the Placement
Agent may have reasonably requested.

 

If any condition specified in this Section 7 shall not have been fulfilled when
and as required to be fulfilled, this Agreement may be terminated by the
Placement Agent by notice to the Company at any time at or prior to the
applicable Closing Date and such termination shall be without liability of any
party to any other party, except that Section 1, Section 6(h), Section 8 and
Section 9 shall survive any such termination and remain in full force and
effect.

 

8.                                      Indemnification and Contribution.

 

(a)                                 The Company agrees to indemnify, defend and
hold harmless the Placement Agent, its  affiliates, directors and officers and
employees, and each person, if any, who controls the Placement Agent within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
from and against any losses, claims, damages or liabilities to which the
Placement Agent or such person may become subject, under the Securities Act or
otherwise (including in settlement of any litigation if such settlement is
effected with the written consent of the Company), insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon (i) an untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement, including the information deemed
to be a part of the Registration Statement at the time of effectiveness and at
any subsequent time pursuant to Rules 430A and 430B of the Rules and
Regulations, the Time of Sale Disclosure Package, the Final Prospectus, or any
amendment or supplement thereto (including any documents filed under the
Exchange Act and deemed to be incorporated by reference into the Registration
Statement or the Final Prospectus), or any Issuer Free Writing Prospectus or in
any materials or information provided to Investors by, or with the written
approval of, the Company in connection with the marketing of the Offering of the
Securities, including any roadshow or investor presentations (whether in person
or electronically) (“Marketing Materials”), or arise out of or are based upon
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, (ii) in whole or in
part, any inaccuracy in the representations and warranties of the Company
contained herein, or (iii) in whole or in part, any failure of the Company to
perform its obligations hereunder or under law, and will reimburse the Placement
Agent for any legal or other expenses reasonably incurred by it in connection
with evaluating, investigating or defending against such loss, claim, damage,
liability or action; provided, however, that the Company shall not be liable in
any such case to the extent that any such loss, claim, damage, liability or
action arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in the Registration Statement,
the Time of Sale Disclosure Package, the Final Prospectus, or any amendment or
supplement thereto, any Issuer Free Writing Prospectus or any Marketing
Materials, in reliance upon and in conformity with written information furnished
to the Company by the Placement Agent specifically for use in the preparation
thereof.

 

(b)                                 The Placement Agent will indemnify and hold
harmless the Company, its affiliates, directors, officers and employees, and
each person, if any, who controls the Company within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act, from

 

16

--------------------------------------------------------------------------------


 

and against any losses, claims, damages or liabilities to which the Company may
become subject, under the Securities Act or otherwise (including in settlement
of any litigation, if such settlement is effected with the written consent of
the Placement Agent), insofar as such losses, claims, damages or liabilities (or
actions in respect thereof) arise out of or are based upon an untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement, the Time of Sale Disclosure Package, the Final Prospectus, or any
amendment or supplement thereto, any Issuer Free Writing Prospectus or any
Marketing Materials, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in the Registration
Statement, the Time of Sale Disclosure Package, the Final Prospectus, or any
amendment or supplement thereto, any Issuer Free Writing Prospectus or any
Marketing Materials, in reliance upon and in conformity with written information
furnished to the Company by the Placement Agent specifically for use in the
preparation thereof, and will reimburse the Company for any legal or other
expenses reasonably incurred by the Company in connection with defending against
any such loss, claim, damage, liability or action.

 

(c)                                  Promptly after receipt by an indemnified
party under subsection (a) or (b), above of notice of the commencement of any
action, such indemnified party shall, if a claim in respect thereof is to be
made against the indemnifying party under such subsection, notify the
indemnifying party in writing of the commencement thereof; but the failure to
notify the indemnifying party shall not relieve the indemnifying party from any
liability that it may have to any indemnified party except to the extent such
indemnifying party has been materially prejudiced by such failure.  In case any
such action shall be brought against any indemnified party, and it shall notify
the indemnifying party of the commencement thereof, the indemnifying party shall
be entitled to participate in, and, to the extent that it shall wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party, and after notice
from the indemnifying party to such indemnified party of the indemnifying
party’s election so to assume the defense thereof, the indemnifying party shall
not be liable to such indemnified party under such subsection for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, that if (i) the indemnified party has reasonably concluded (based on
advice of counsel) that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party, (ii) a conflict or potential conflict exists (based on
the reasonable advice of counsel to the indemnified party) between the
indemnified party and the indemnifying party (in which case the indemnifying
party will not have the right to direct the defense of such action on behalf of
the indemnified party), or (iii) the indemnifying party has not in fact employed
counsel reasonably satisfactory to the indemnified party to assume the defense
of such action within a reasonable time after receiving notice of the
commencement of the action, the indemnified party shall have the right to employ
a single counsel to represent it in any claim in respect of which indemnity may
be sought under subsection (a) or (b) of this Section 8, in which event the
reasonable and documented fees and expenses of such separate counsel shall be
borne by the indemnifying party or parties and reimbursed to the indemnified
party as incurred.

 

17

--------------------------------------------------------------------------------


 

The indemnifying party under this Section 8 shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party against any loss,
claim, damage, liability or expense by reason of such settlement or judgment. 
No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement, compromise or consent to the entry of
judgment in any pending or threatened action, suit or proceeding in respect of
which any indemnified party is a party or could be named and indemnity was or
would be sought hereunder by such indemnified party, unless such settlement,
compromise or consent (a) includes an unconditional release of such indemnified
party from all liability for claims that are the subject matter of such action,
suit or proceeding and (b) does not include a statement as to or an admission of
fault, culpability or a failure to act by or on behalf of any indemnified party.

 

(d)                                 If the indemnification provided for in this
Section 8 is unavailable or insufficient to hold harmless an indemnified party
under subsection (a) or (b), above, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of the losses, claims, damages or liabilities referred to in subsection (a) or
(b) above, (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company, on the one hand, and the Placement Agent, on
the other hand, from the Offering of the Securities or (ii) if the allocation
provided by clause (i) above is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of the Company, on the one
hand, and the Placement Agent, on the other hand, in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities, as well as any other relevant equitable considerations.  The
relative benefits received by the Company, on the one hand, and the Placement
Agent, on the other hand, shall be deemed to be in the same proportion as the
total net proceeds from the Offering (before deducting expenses) received by the
Company, and the total placement agent fees received by the Placement Agent, in
each case as set forth on the cover page of the Final Prospectus, bear to the
aggregate offering price of the Securities set forth on such cover.  The
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Company or the Placement Agent and the parties’ relevant intent, knowledge,
access to information and opportunity to correct or prevent such untrue
statement or omission.  The Company and the Placement Agent agree that it would
not be just and equitable if contributions pursuant to this subsection (d) were
to be determined by pro rata allocation or by any other method of allocation
that does not take account of the equitable considerations referred to in the
first sentence of this subsection (d).  The amount paid by an indemnified party
as a result of the losses, claims, damages or liabilities referred to in the
first sentence of this subsection (d) shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending against any action or claim that is the subject of
this subsection (d).  Notwithstanding the provisions of this subsection (d), the
Placement Agent shall not be required to contribute any amount in excess of the
amount of the Placement Agent’s placement agent fees actually received by the
Placement Agent from the Offering of the Securities.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

 

18

--------------------------------------------------------------------------------


 

(e)                                  The obligations of the Company under this
Section 8 shall be in addition to any liability that the Company may otherwise
have and the benefits of such obligations shall extend, upon the same terms and
conditions, to each person, if any, who controls the Placement Agent within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act;
and the obligations of the Placement Agent under this Section 8 shall be in
addition to any liability that the Placement Agent may otherwise have and the
benefits of such obligations shall extend, upon the same terms and conditions,
to the Company, and its officers, directors and each person who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act.

 

(f)                                   For purposes of this Agreement, the
Placement Agent confirms, and the Company acknowledges, that there is no
information concerning the Placement Agent furnished in writing to the Company
by the Placement Agent specifically for preparation of or inclusion in the
Registration Statement, the Time of Sale Disclosure Package or the Final
Prospectus, other than the statements regarding the Placement Agent set forth in
the “Plan of Distribution” section of the Final Prospectus and Time of Sale
Disclosure Package, only insofar as such statement relate to the amount of
selling concession and related activities that may be undertaken by the
Placement Agent.

 

9.                                      Representations and Agreements to
Survive Delivery.  All representations, warranties, and agreements of the
Company herein or in certificates delivered pursuant hereto including, but not
limited to, the agreements of the Placement Agent and the Company contained in
Section 1, Section 6(h) and Section 8 hereof, shall remain operative and in full
force and effect regardless of any investigation made by or on behalf of the
Placement Agent or any controlling person thereof, or the Company or any of its
officers, directors, or controlling persons, and shall survive delivery of, and
payment for, the Securities to and by the Placement Agent hereunder. 
Notwithstanding anything herein to the contrary, the Engagement Agreement, dated
December 17, 2015 (the “Engagement Agreement”), by and between the Company and
Roth Capital as placement agent shall continue to be effective during the
Engagement Period (as defined in the Engagement Agreement) pursuant to its
terms, including but not limited to Section 2 with respect to any future
offerings, which shall continue to survive any termination of the Engagement
Agreement and be enforceable by the Placement Agent in accordance with its
terms.  In the event of a conflict between the Engagement Agreement and this
Agreement, this Agreement shall prevail, except that, in the event of any such
conflict, the third paragraph of Section 2 of the Engagement Agreement shall
prevail.  The Company acknowledges and confirms that each Investor is a third
party beneficiary to all representations, warranties and covenants made by the
Company in this Agreement.

 

10.                               Notices.  Except as otherwise provided herein,
all communications hereunder shall be in writing and, if to the Placement Agent,
shall be mailed, delivered or telecopied to the Roth Capital Partners, LLC, 888
San Clemente, Newport Beach, CA, telecopy number: (949) 720-7227, Attention: 
John Dalfonsi and if to the Company, shall be mailed, delivered or telecopied to
it at Uranium Resources, Inc. 6950 S. Potomac St., Suite 300, Centennial, CO
80112, telecopy number: (303) 531-0519, Attention: Chief Financial Officer; or
in each case to such other address as the person to be notified may have
requested in writing.  Any party to this Agreement may change such address for
notices by sending to the parties to this Agreement written notice of a new
address for such purpose.

 

19

--------------------------------------------------------------------------------


 

11.                               Persons Entitled to Benefit of Agreement. 
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and assigns and the controlling persons,
officers and directors referred to in Section 8.  Other than with respect to the
Investors, nothing in this Agreement is intended or shall be construed to give
to any other person, firm or corporation any legal or equitable remedy or claim
under or in respect of this Agreement or any provision herein contained.  The
term “successors and assigns” as herein used shall not include any purchaser, as
such purchaser, of any of the Securities.

 

12.                               Absence of Fiduciary Relationship.  The
Company acknowledges and agrees that: (a) the Placement Agent have been retained
solely to act as placement agent in connection with the sale of the Securities
and that no fiduciary, advisory or agency relationship between the Company and
the Placement Agent has been created in respect of any of the transactions
contemplated by this Agreement, irrespective of whether the Placement Agent has
advised or is advising the Company on other matters; (b) the price and other
terms of the Securities set forth in this Agreement were established by the
Placement Agent and the Investors following discussions and arms-length
negotiations and the Company is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated by this Agreement; (c) it has been advised that the Placement Agent
and its affiliates are engaged in a broad range of transactions that may involve
interests that differ from those of the Company and that the Placement Agent
does not have any obligation to disclose such interest and transactions to the
Company by virtue of any fiduciary, advisory or agency relationship; (d) it has
been advised that the Placement Agent is acting, in respect of the transactions
contemplated by this Agreement, solely for the benefit of the Placement Agent,
and not on behalf of the Company.

 

13.                               No Limitations.  Nothing in this Agreement
shall be construed to limit the ability of the Placement Agent or its affiliates
to (a) trade in the Company’s or any other company’s securities or publish
research on the Company or any other company, subject to applicable law, or
(b) pursue or engage in investment banking, financial advisory or other business
relationships with entities that may be engaged in or contemplate engaging in,
or acquiring or disposing of, businesses that are similar to or competitive with
the business of the Company.

 

14.                               Amendments and Waivers.  No supplement,
modification or waiver of this Agreement shall be binding unless executed in
writing by the party to be bound thereby.  The failure of a party to exercise
any right or remedy shall not be deemed or constitute a waiver of such right or
remedy in the future.  No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provision hereof
(regardless of whether similar), nor shall any such waiver be deemed or
constitute a continuing waiver unless otherwise expressly provided.

 

15.                               Partial Unenforceability.  The invalidity or
unenforceability of any section, paragraph, clause or provision of this
Agreement shall not affect the validity or enforceability of any other section,
paragraph, clause or provision.

 

16.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York.

 

20

--------------------------------------------------------------------------------


 

17.                               Counterparts.  This Agreement may be executed
and delivered (including by facsimile transmission and electronic mail attaching
a portable document file (.pdf)) in one or more counterparts and, if executed
and delivered in more than one counterpart, the executed counterparts shall each
be deemed to be an original and all such counterparts shall together constitute
one and the same instrument.

 

***********************

 

21

--------------------------------------------------------------------------------


 

Please sign and return to the Company the enclosed duplicates of this letter
whereupon this letter will become a binding agreement between the Company and
the Placement Agent in accordance with its terms.

 

 

Very truly yours,

 

 

 

URANIUM RESOURCES, INC.

 

 

 

 

 

By:

/s/Jeffrey L. Vigil

 

 

Name: Jeffrey L. Vigil

 

 

Title: Vice President — Finance and Chief Financial Officer

 

 

 

 

Confirmed as of the date first above-mentioned.

 

 

 

ROTH CAPITAL PARTNERS, LLC

 

 

 

 

 

By:

/s/ John Dalfonsi

 

Name:

John Dalfonsi

 

Title:

Managing Director

 

 

--------------------------------------------------------------------------------


 

Schedule 3(a)(vi)

 

On August 12, 2015, the Company received notice from The NASDAQ Stock Market
(“NASDAQ”) that the Company had failed to maintain compliance with the $1.00 per
share minimum bid price for 30 consecutive business days, as required under
NASDAQ Listing Rule 5550(a)(2). This notice has no immediate effect on the
Company’s NASDAQ listing and the Company’s shares will continue to trade under
the symbol “URRE,” subject to the Company regaining compliance with the minimum
bid requirement.

 

Schedule 3(a)(xi)

 

On or about November 9, 2015, the Company issued approximately 0.9 million
shares of its common stock to third parties for services rendered in connection
with the acquisition of Anatolia Energy Limited (the “Transaction”), including
205,167 shares to Insight Transportation Services LLC for consulting services in
connection with the Transaction; and 706,385 shares to RCF Management L.L.C. (an
entity whose shares are voted by the same individuals who vote the shares of
Resource Capital Fund V L.P., the Company’s largest stockholder) for technical
due diligence and related support in connection with the Transaction. In
addition, in connection with the Transaction, the Company anticipates issuing
shares of its common stock to a former officer and director of Anatolia Energy
Limited in satisfaction of termination payments due in connection with the
Transaction.

 

The Company anticipates registering the shares referenced above on Form S-3
pursuant to rights of such holders. Additionally, Resource Capital Fund V L.P.
has an existing registration rights agreement with the Company in connection
with interest payments under a loan agreement between with Resource Capital Fund
V L.P. and the Company.

 

Schedule 7(f)

 

See Schedule 3(a)(vi).

 

23

--------------------------------------------------------------------------------

 